Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Final Office Action for application number 17/300,050 T-SLOT BAR INTERCONNECT SYSTEM filed on 2/16/2021.  Claims 1, 3, 5 and 6 are pending.  
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2022 has been entered.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Claim Rejections - 35 USC § 102
Claims 1, 3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 2345650 to Attwood.
	With regards to claim 1, (See marked up drawing) the patent to Attwood discloses a device having a body portion (25) and a first elongated interlock tab (15, 16) with opposed curved edges (See Figures 3 and 4) and that is positioned one side of the body portion; a second interlock tab (15, 16) with opposed curved edges and that is attached and positioned an opposed side of the body portion relative to the first elongated interlock tab, wherein the first interlock tab and the second interlock tab are orthogonally elongated with respect to each other and wherein placing the first interlock tab in a T-channel of a first T-slot bar, placing the second interlock tab within a T’-channel of a second T-slot bar and rotating the body portion of the T-slot interconnect secures the  first T-slot 20 bar and the second T slot-bar together through the T-slot interconnect.


[AltContent: arrow][AltContent: textbox (Second interlock tab)][AltContent: arrow][AltContent: textbox (First interlock tab)]
    PNG
    media_image1.png
    180
    312
    media_image1.png
    Greyscale


	With regards to claim 3, Attwood teaches having support structures (35) attached to the body portion of the T-slot interconnect for securing or holding wires.
	With regards to claim 5, Attwood teaches a body portion (See above) two interlock tabs each with opposed curved edges (See Figures 3 and 4) that are orthogonally elongated with respect to each other and that are positioned on opposed sides of the body portion for placing into T-channels of T-slot bars and wherein rotating the body portion of the T-slot interconnect rotates the interlock tabs within the T-channels securing interlock tabs within the T-channels and thereby securing the T-slot bars together through the T-slot interconnect. 
With regards to claim 6, Attwood teaches with support structures (35) attached to the body portion of the T-slot interconnect for securing or holding wires.   

Response to Arguments
Applicant's arguments filed 5/3/2022 have been fully considered but they are not persuasive.  As shown above, the tabs have opposed curved edges.


Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        5/11/22